DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dodd ‘865.
Dodd ‘865 discloses a spray nozzle comprising a cylindrical body having an open end configured for attachment to a fire hose at 98; a hemi-spherical spray end 74 opposite the open end and cylinder portion 72 extending between the open end and the spray end; a plurality of apertures extending through the cylindrical body comprising a central array 82 being oriented to expel fluid from the cylindrical body perpendicular to a longitudinal axis of the cylindrical body, a forward array 76 positioned between the central array 82 and the spray end 74 each of the 
As to claim 2, note central end hole 78 positioned at a center of the spray end and col. 4, lines 51-56 where it is disclosed that radial array of outer holes being angled to expel fluid from the spray end outwardly and forwardly from the open end of the cylindrical body.
As to claim 7, see Figure 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Dodd ‘865.
Dodd ‘865 discloses a spray nozzle comprising all the featured elements of the instant invention, a uniform wall thickness in the cylinder portion of the cylindrical body, the apertures having a uniform diameter size, the end hole being uniform in diameter size and the apertures being uniform in diameter size, the end holes being uniform in diameter size and the diameter Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  See MPEP 2144.04.IV.A.  In addition having uniform apertures and end hole size would provide a uniform spray and pressure from the nozzle and the uniform wall thickness would facilitate construction of the nozzle.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dodd ‘865 in view of Cunningham ‘527.
Dodd et al ‘865 discloses all the featured elements of the instant invention, as discussed in paragraphs 4 and 7, except for the cylindrical body and spray end having a continuous smooth interior surface.  Cunningham ‘527 discloses a nozzle B having a spray end integral with a portion of the body having a plurality of apertures C-C3 and having a continuous smooth interior surface, see Figure 2.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the cylindrical body and spray end having a continuous smooth interior surface in the nozzle of Dodd et al ‘865, as taught by Cunningham ‘527, since such a modification allows for a smooth transition of the water to the apertures and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Gazewood ‘566, Grzych ‘894, Larsson ‘612, Coursey, Jr. ‘060, Badberg ‘650 and Roberts ‘753 disclose various types of spray nozzles and fire hose nozzles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/            Primary Examiner, Art Unit 3752